Case: 10-10400 Document: 00511370895 Page: 1 Date Filed: 02/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 3, 2011

                                       No. 10-10400                         Lyle W. Cayce
                                                                                 Clerk

In the Matter of: MCCOMMAS LFG PROCESSING PARTNERS, L.P.,
        Debtor
-----------------------------

EFO ENERGY, INC.; ES ENERGY SOLUTIONS, L.P.; EFO HOLDINGS,
L.P.; EFO GENPAR, INC.; MCCOMMAS LFG PROCESSING
MANAGEMENT, L.L.C.; MCCOMMAS LANDFILL MANAGEMENT, L.L.C.,
      Appellants

v.

DAN LAIN, Liquidating Trustee; BLUFF POWER PARTNERS, L.P.,
    Appellees




                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 3:09-CV-667


Before KING, DeMOSS and PRADO, Circuit Judges.
PER CURIAM:*
       The bankruptcy court did not err in granting the Motion for Order
Regarding the Liquidating Trustee’s Assignment of Litigation Claims to Bluff
Power Partners and ES Energy Solutions L.P. filed by Dan Lain, Liquidating



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10400 Document: 00511370895 Page: 2 Date Filed: 02/03/2011



                                 No. 10-10400


Trustee (the “Liquidating Trustee”), or in denying the related motion to
reconsider, nor did the district court err in affirming the bankruptcy court’s
rulings. The Liquidating Trustee’s assignment of the litigation claims at issue
is expressly permitted in the Trust Agreement (the “Trust Agreement”) created
under the Plan of Liquidation confirmed by the bankruptcy court, in such plan,
and in the related confirmation order. The role of the Liquidating Trustee is
defined by the Trust Agreement and governed by state law, and the actions he
took that are at issue here are assessed under the business judgment rule, which
he comfortably satisfies.
      The bankruptcy court’s orders of August 18, 2008 and September 24, 2008
are AFFIRMED, as is the district court’s judgment affirming such orders.
      AFFIRMED. Costs shall be borne by appellants. The mandate shall issue
forthwith.




                                       2